Citation Nr: 0307445	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  99-24 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from April 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the above claim.


FINDINGS OF FACT

1.  The appellant did not engage in combat.

2.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.


CONCLUSION OF LAW

The appellant is not entitled to service connection for post-
traumatic stress disorder (PTSD).  38 U.S.C.A. §§ 1110, 
1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and 3.303 (2002); 38 C.F.R. § 3.304(f) (1996 
and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant is of record and sufficient to complete his claim 
for benefits.  The rating decision on appeal, as well as the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), informed the appellant of the types of evidence 
needed to substantiate his claim. 

Furthermore, the appellant was sent several letters 
throughout the claims process asking him for specific 
information and evidence.  For example, letters were sent to 
him in May 1995 and November 1996 requesting the specific 
information that is lacking in this case - information that 
would possibly allow his alleged stressors to be 
corroborated.  More importantly, a letter of March 2001 
specifically informed the appellant of the provisions of the 
VCAA including what evidence was needed to substantiate this 
claim.  VA's duty to notify the appellant also includes the 
duty to tell him what evidence, if any, he is responsible for 
submitting to substantiate his claim and what development the 
VA would do.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That was done in this case.  The March 2001 letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  For example, the 
letter told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  

In response to the March 2001 letter, the appellant's 
attorney referenced VA treatment records, but provided no 
additional information as to the claimed stressors.  In March 
2003, the appellant's attorney, in an informal conference 
with a Decision Review Officer, indicated that there was no 
further evidence to submit on the claimed stressors.  While 
VA has a duty to assist the appellant in the development of 
his claim, that duty is not "a one-way street."  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  This concept was 
not changed by the enactment of the VCAA  Without specific 
information from the appellant as to the alleged stressors, 
there is nothing further VA can do on his behalf.  As 
discussed in more detail below, attempts were made to verify 
the stressors based on the information previously provided.  

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, he was informed of the information and 
evidence needed to substantiate this claim, and VA has 
complied with its notification requirements.  

With respect to VA's duty to assist the appellant, there is 
no indication in the record that relevant medical records 
exist that have not been obtained.  It is clear that evidence 
has not been obtained.  For example, the appellant reports a 
history of treatment for anxiety symptoms since the early 
1980s, and he submitted a detailed list of medical providers 
in 1996.  Also, the appellant's attorney reported treatment 
in 2001 at the VA medical facility in Oklahoma, and there is 
a notation in the 1996 VA outpatient treatment records that 
the appellant had been awarded Social Security disability 
benefits.  

However, VA's duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  In this case, as 
discussed in more detail below, what is relevant - what is at 
issue and determinative of the claim - is corroboration of 
the alleged stressors.  There is no indication in the record 
that the additional treatment records would show anything 
other than current treatment for PTSD or a history of 
anxiety-type symptoms for many years before PTSD was 
diagnosed.  In other words, there is no allegation the 
missing medical records would contain additional stressor 
information, and there is no logical way post-service medical 
records could confirm that the alleged stressors actually 
occurred.  Therefore, it would be futile to delay appellate 
consideration of this claim to obtain records that are 
clearly not relevant, not determinative, and would not 
substantiate the claim.

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, the appellant was provided VA 
examination in 1996, which included review of the claims file 
and opinion as to the etiology of the claimed condition.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claim. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case. 



B.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1996).  Effective 
on and after March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
claimant should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In this case, neither version can be more 
favorable to the appellant because both regulations require 
credible supporting evidence that the claimed in-service 
stressor occurred, which is the pertinent question, as 
discussed below.

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records and 
personnel records; his contentions; the reports of VA 
examinations conducted in 1995 and 1996; VA records for 
hospitalization and treatment between 1995 and 2000; and 
military documents.

Initially, the Board acknowledges that the appellant has 
received competent medical diagnoses of PTSD, attributed to 
his account of his military service during the Vietnam Era.  
Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy during active service, and the 
record does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The appellant's military personnel records reflect that he 
served aboard the USS Ticonderoga from 1968 to 1969.  He has 
been awarded a National Defense Service Medal, a Vietnam 
Service Medal, an Armed Forces Expeditionary Medal, and a 
Vietnam Campaign Medal.  A National Defense Service Medal was 
awarded if a veteran served honorably between January 1, 
1961, and August 14, 1974.  United States of America 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D at D-17, July 1990.  A Vietnam Service 
Medal was awarded if a veteran served between July 4, 1965 
and March 28, 1973 in Vietnam or in Thailand, Laos, or 
Cambodia in direct support of the operations in Vietnam.  Id. 
at D-20.  An Armed Forces Expeditionary Medal was awarded to 
members of the Armed Forces who after July 1, 1958, 
participated in U.S. military operations, U.S. operations in 
direct support of the United Nations, or U.S. operations of 
assistance for friendly foreign nations.  Id. At D-19.  A 
Vietnam Campaign Medal was awarded to all service personnel 
within the cited theater, and it does not rule in, or rule 
out, combat.  United States of America Department of Defense 
Manual of Military Decorations and Awards, at 7-7, September 
1996.  

The appellant's personnel records showed that his primary 
military occupational specialty (MOS) was in avionics, 
primarily aircraft system maintenance.  He was assigned to 
Attack Squadron 25, which during the relevant time period, 
was assigned to the U.S.S. Ticonderoga.  

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  His 
military occupational specialty does not indicate combat 
service.  There is no indication in the personnel records 
that the appellant was assigned or participated in combat 
duties.  The appellant has reported that his duties included 
retrieval of avionics equipment from downed aircraft and that 
this involved, on one occasion, encounters with the enemy, 
but the evidence does not corroborate his allegations of 
encounters with enemy forces.  The detailed performance 
evaluation for the period in the veteran's personnel records 
does not mention that he participated in these types of 
duties.  Although the veteran contednds that he was shot in 
the arm and a medical corps man removed fragments from his 
arm, there are no references in the service medical records 
to such a wound.  Furthermore, according to the veteran's own 
statement of December 1996, he has a "pretty poor memory of 
any service time."  Accordingly, the appellant's allegations 
as to his duties are of doubtful credibility.  Credibility is 
an adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Furthermore, none of the appellant's awarded medals or 
decorations show combat service.  In conjunction with his 
military occupational specialty, the fact that he did not 
receive an award for combat service is probative evidence 
that he likely did not participate in combat.  The Board 
notes that the appellant states he "refused" a Purple 
Heart.  The command chronology from the Ticonderoga is very 
detailed, accounting for activities and mentioning 
individuals by name who provided exemplary service.  These 
documents are so detailed, they even mention actors that 
visited the ship.  If the appellant was, in fact, caught in 
combat with the enemy while retrieving avionics equipment 
from a downed aircraft, that fact would have likely been 
mentioned in the command chronology, even if no medal was 
ultimately awarded for that action.

The preponderance of the evidence is against finding that the 
appellant engaged in combat with the enemy, and there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the appellant engaged in combat with the enemy in 
Vietnam.  Therefore, although the evidence shows that he 
served overseas off the shores of Vietnam, and the aircraft 
carrier to which he was assigned, the U.S.S. Ticonderoga, 
certainly participated in combat missions, the evidence does 
not support the conclusion that he personally engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  The record fails 
to corroborate the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

In an effort to assist the appellant, the RO attempted to 
verify the claimed stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Also, in order to make an informed decision and to afford the 
appellant every consideration, the RO asked him on more than 
one occasion to provide specific details as to his alleged 
in-service stressors (names, places, dates, units of 
assignment, description of events).  

The appellant has two main stressors - one that he was 
ambushed by the enemy while on a mission with a Marine unit 
to retrieve avionics equipment; the other that he was sent on 
temporary duty to the U.S.S. Enterprise and was there in 
January 1969 when a fire occurred that killed and wounded 
many servicemembers.  As for the first stressor, the evidence 
is insufficient to support a finding that he participated in 
retrieval missions or that he engaged in combat with the 
enemy.  That is, there are no references in his personnel 
records to the performance of such duties.  

There is no doubt that aircraft were lost from the carriers 
on which the veteran served, but he is vague as to the 
details of his personal involvement, and he fails to provide 
names of killed or injured sevicemen involved in any 
particular incident.

There is also no indication in the service medical records 
that the appellant incurred shell fragment wounds to the arm 
that were removed on the ship.  There is no notation 
anywhere, in either his personnel records or the records from 
the Ticonderoga, that he was considered for a Purple Heart as 
a result of one of these retrieval missions.

As for the second stressor, that is directly refuted by the 
evidence.  There was a fire on January 14, 1969, on the 
U.S.S. Enterprise while it was docked in Hawaii, in which 
many people were killed and wounded.  At the time this 
happened, the U.S.S. Ticonderoga, to which the appellant's 
records clearly show he was assigned, was docked in San 
Diego, California, for maintenance and preparations for 
returning to combat missions.  If the appellant was, in fact, 
assigned to temporary duty to the Enterprise, there would be 
some documentation in his personnel records, and there is 
none.  There are no orders for a flight from California to 
Hawaii.  There is also no mention in his detailed performance 
evaluation that he was sent to train manufacturers' 
representatives on the Enterprise.  Furthermore, in his 
initial statement regarding the incident on the Enterprise, 
the veteran was unclear about details and was not sure what 
ship was involved.  He has not provided specific information 
about his personal involvement, and he has not named any 
individuals who were injured or killed.

These are the two main stressors upon which the PTSD 
diagnosis was rendered.  The appellant reports other 
stressors, but there is no way they could be verified.  He 
says an aircraft landed on top of another in 1968 at San 
Diego, and he was exposed to blood from the killed pilots 
when he retrieved the electronics equipment from the planes.  
He does not know what squadron these planes were assigned to, 
so this cannot be confirmed.  He remembers servicemembers and 
"acquaintances" dying or aircraft crashes, but he does not 
provide names.

It is true that the appellant was assigned to an attack 
squadron on an aircraft carrier, which, by its nature, 
participated in combat with the enemy.  The evidence fails to 
corroborate that  that personnel such as the appellant, who 
were responsible for maintaining aircraft, participated in 
combat actions.  Although information shows that certain 
members assigned to the U.S.S. Ticonderoga were killed in 
action, as can be expected on an aircraft carrier where 
pilots fly combat missions, this fact alone does not 
corroborate the appellant's stressors.

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, VA obtained 
records of his aircraft carrier, as well as his personnel 
records, which do not confirm his allegations. 

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy while on active duty, that there is 
no independent verification of his reported in-service 
stressors, and that his account of what duties he performed 
during his Vietnam service is of doubtful credibility.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

